United States District Court
Southern District of lowa

United States of America

Plaintiff,

VS. Case No. 4:19-cr-00172

 

 

 

Jessica Rae Reznicek [Check if Federal Public Defender is

appearing only for arraignment or

 

initial appearance ]

Defendant.

ORDER APPOINTING COUNSEL

The Court finds that the Defendant qualifies for appointment of counsel under the
Criminal Justice Act, 18 USC §3006A, and the Criminal Justice Act Plan for the Southern
District of lowa. A CJA Form 23 Financial Affidavit shall be filed within five days of this Order.

It is ORDERED that Federal Defender’s Office, or substitute counsel designated
pursuant to the CJA Plan, is appointed to represent Defendant for all proceedings, including
appeal. The Court may require Defendant to make full or partial repayment of attorney and
witness fees, should it find that the Defendant has the ability to make such payment.

x
Date: September 30, 2019 Ad i does

Judge ’s signature

Helen C. Adams, Chief Magistrate Judge

Printed name and title

 
